Blackburn, Presiding Judge,
concurring specially.
I concur fully with the majority opinion. I am writing specially to specifically point out that hearsay evidence admitted under an exception to the hearsay rule has that probative value which the jury would care to attach to it. See Hardee’s Food Systems v. Green, 232 Ga. App. 864, 866 (502 SE2d 738) (1998). See also cf. Glisson v. State, 188 Ga. App. 152 (372 SE2d 462) (1988). Therefore, such evidence is also excepted from the general rule that hearsay evidence has no probative value even if admitted without objection. Id. See also Lang v. State, 201 Ga. App. 836, 838 (412 SE2d 866) (1991).
I am authorized to state that Senior Appellate Judge Harold R. Banke concurs in this opinion.
Gerald N. Blaney, Jr., Solicitor, Tracy S. Drake, Assistant Solicitor, for appellee.